DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because of the following:

-- arrow from block 224 is leading nowhere -- in fig. 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim language is not clearly understood:

Claim 1 lines 15-17 recites “generate a first spinlock trace information and second spinlock trace information following the first spinlock trace information”. It is unclear if the first and second or only the second trace information is generated following the first spinlock trace information.

Claim 1 lines 18-22 recites “determine, based on a first operation state after the first spinlock trace information, a second spinlock operation state after the second spinlock trace information is generated”. It is unclear what constitute the operation state and if the first operation state is determined based only on trace information while second operation state is determined based on both first operation state and second trace information. 

Claim 2 recites “lock waiting variable information indicating the first spin lock operation state is in waiting/not waiting state”. It is unclear if the spin lock operation state is either waiting or not waiting state or both. It is also unclear what is being stored in the storage unit i.e. the waiting state or not waiting state.
Claim 2 recites “the lock waiting variable” and the “lock variable”. It is unclear how the lock variable is associated with the spin lock operation state.

Claim 6 recites spinlock including a first lock variable and a second lock variable. It is unclear how the first and second lock variable corresponds with the spin lock operational state.

Claim 6 recites “wherein the lock waiting variable information indicating that the first spinlock operation state is a waiting state for acquiring the first lock variable is stored in the storage unit if the first spinlock operation state is the waiting state for acquiring the first lock variable”. It is unclear what is being stored in the storage unit i.e. lock waiting variable or lock waiting variable information or operation state of the spin lock.

Claim 12 line 15 recites “spinlock operation state is not the 15waiting state for acquiring the lock variable is determined”. It is unclear what is being referred by “waiting state for acquiring the lock variable is determined.” Similar deficiency exist in claim 13.
Claim 12 lines 16-20 recites “wherein the second spinlock trace information is stored in the storage unit based on the output control signal indicating that the second spinlock trace information is stored in the storage unit”.  It is unclear if the trace information is stored based on the spin lock operational state or based on output control signal.

Claim 14 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-13 and 15-16 are also rejected due to their dependency on the rejected independent claims.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites a device comprising processor elements, processing unit, which falls within the “machine or manufacture” category of 35 U.S.C. § 101. Claim 14 recites a method, which falls within the “processor” category of 35 U.S.C. § 101. Therefore, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:

[i]	a first processor element; and 5a second processor element, 
[ii]	wherein the semiconductor device is configured to perform exclusive control between the first processor element and the second processor element using a spinlock, 
[iii]	wherein each of the first processor element and the second 10processor element comprises: storage unit configured to store a program; a processing unit configured to the program, and 
[iv]	wherein, by executing the program, the processing unit is configured to: 
[v]	15generate first spinlock trace information and second spinlock trace information following the first spinlock trace information; 
[vi]	determine, based on a first spinlock operation state after the first spinlock trace information is generated and the 20second spinlock trace information, a second spinlock operation state after the second spinlock trace information is generated; and 
[vii]	generate an output control signal for determining whether to store the second spinlock trace information in the storage unit in accordance with the second spinlock operation 41state.

The overall process described by steps [vi]-[vii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id.
Claim 1, in step [vi], recites “determine, based on a first spinlock operation state after the first spinlock trace information is generated and the 20second spinlock trace information, a second spinlock operation state after the second spinlock trace information is generated;” involves determination of lock state based on earlier state and trace information and is a combination of observation, evaluation, judgement and opinion. Claim 1 further in step [vii] recites “generate an output control signal for determining whether to store the second spinlock trace information in the storage unit in accordance with the second spinlock operation 41state” indicates determining to store the trace information based on the lock state and also a combination of observation, evaluation, judgement and opinion. Therefore, concepts based on these limitations at a high level of generality can be performed by human mind or with the help of pen and paper. Therefore, claim 1 recites a judicial exception. For these same reasons, claim 14 recites judicial exception.

Step 2A, Prong Two
Because claims 1 and 14 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites steps [i]-[v] that are considered additional claim limitations. Processor elements recited in step [i], processor elements comprising storage and processing unit recited in step [iii] are generic computing components and specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. Other addition limitations recited in step [ii] “wherein the semiconductor device is configured to perform exclusive control between the first processor element and the second processor element using a spinlock”, in step [iv] “executing the program” and in step [v]  “generate first/second spinlock trace information” are generic computing methods performed by generic computing component and may not be considered inventive and/or improving the technology or technical field. As such, regarding the steps recited in [ii] and [iv]-[v], the specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. Therefore, these limitations are either generic computing components or generic method routinely performed using the generic computers and do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra-solution. See MPEP 2106.05(g). Thus, claims 1 and 14 are directed to a judicial exception because claims 1 and 14 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 1 and 14 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 

The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processor elements, storage units, processing units, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, “performing exclusive control using spinlock” recited in step [ii]; storing using storage unit and processing unit executing a program recited in step [iii]-[iv]; generating trace information i.e. logging recited in step [v]  are examples of generic methods routinely performed in the field of computer technology. Further, it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1 and 16 are not directed to significantly more than a patent ineligible concept. 
Dependent claims 2-13 and 15-16 do not add meaningful limitations to the abstract idea because they further describe additional abstract idea and/or insignificant extra solution activities and therefore doesn’t make the patent ineligible subject matter patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 6-8, 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 2002/0065968 A1, hereafter Bryant) in view of Hosokawa et al. (US 2010/0228507 A1, hereafter Hosokawa).

As per claim 1, Bryant teaches the invention substantially as claimed including a semiconductor device comprising ([0025] fig. 1B data processing system 110): 
a first processor element (fig. 1B processor 112 processor card 111); and 
5a second processor element (fig. 1B processor 117 processor card 116), 
wherein the semiconductor device is configured to perform exclusive control between the first processor element and the second processor element using a spinlock ([0007] multiprocessor system, processors, sharing access to a single memory store,  synchronization instruction, data shared among the processors is manipulated in consistent manner [0010] spin lock, conflicting lock access is delayed),
wherein each of the first processor element and the second 10processor element comprises (fig. 1A processor cards 111 116 processor 112 117): 
storage unit configured to store a program (fig. 1A processor cards 111 116 cache 112 118); 
a processing unit configured to the program, and wherein, by executing the program, the processing unit is configured to ([0004] applications executing within the data processing system): 
15first spinlock trace information and second spinlock trace information following the first spinlock trace information ([0014] enabling, instrumentation, spin lock, data processing system, locks, detected, first instrumentation flag, second instrumentation flag [0024] collects the instrumentation information for applications executing on the first/second device [0054] instrumentation, application, enable tracing); 
determine, based on a first spinlock operation state ([0014] first instrumentation flag, enablement state for the spin lock, lock flag, busy state, spin lock) after the first spinlock trace information is generated and the 20second spinlock trace information ([0014] first instrumentation, spin lock, lock flag, busy state [0024] collects the instrumentation information for applications executing on the first/second device [0054] first instrumentation flag, application, enable tracing), a second spinlock operation state after the second spinlock trace information is generated ([0014] second instrumentation flag, checked, spinlock enabled, upon attempting to acquire the lock, must be updated, enablement state, first instrumentation flag, reflected,  [0024] collects the instrumentation information for applications executing on the first/second device [0054] instrumentation, application, enable tracing); and 
generate an output control signal for determining whether to store the second spinlock trace information in the storage unit in accordance with the second spinlock operation 41state ([0014] second instrumentation flag, update, delayed, spin lock is in a busy state [0024] collects the instrumentation information for applications executing on the first/second device [0054] instrumentation, application, enable tracing).  

Bryant doesn’t specifically teach signal for determining whether to store the trace information.

Hosokawa, however, teaches signal for determining whether to store the trace information ([0021] determines whether to store trace data of one of plurality of trace targets in the trace data storing unit).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bryant with the teachings of Hosokawa of determining whether to store trace data of one of plurality of trace targets to improve efficiency and allow determining whether to store the trace information to the method of Bryant as in the instant invention.


As per claim 2, Bryant teaches wherein lock waiting variable information indicating that 5the first spinlock operation state is a waiting state for acquiring a lock variable is stored in the storage unit if the first spinlock operation state is the waiting state for acquiring the lock variable ([0014] update is delayed, new lock request is made, instrumentation flag, global variable, second instrumentation flag, updateable flag [0044] spin lock, not available, calling thread busy waits or spins until the lock becomes available; fig 2B 224),
wherein the lock waiting variable information indicating 10that the first spinlock operation state is not the waiting state for acquiring the lock variable is stored in the storage unit if the first spinlock operation state is not the waiting state for acquiring the lock variable ([0014] lock flag, busy state, spin lock fig.2B 212-218), and 
wherein, by executing the program, the processing unit is 15configured to specify the first spinlock operation state based on the lock waiting variable information stored in the storage unit ([0014] applications executing within the data processing system, first/second instrumentation flag, enablement state/enabled for spinlock, spinlock in busy state).


As per claim 3, Bryant teaches wherein, by 20executing the program, the processing unit is configured to store the lock waiting variable information indicating that the first spinlock operation state is not the waiting state for acquiring the lock variable in the storage unit  if the first spinlock trace information is spinlock trace information for starting acquiring the lock variable ([0014] applications executing within the data processing system, first/second instrumentation flag, enablement state/enabled for spinlock, spinlock in busy state; fig. 2B 212-218 ).  

As per claim 4, Bryant teaches wherein, by executing the program, the processing unit is configured to store the lock waiting variable information indicating that the second 5spinlock operation state is the waiting state for acquiring the lock variable in the storage unit if that the second spinlock operation state is the waiting state for acquiring the lock variable is determined (fig. 2B spin loop 224-228 fig. 2C 222-224 [0014] applications executing within the data processing system, first/second instrumentation flag, enablement state/enabled for spinlock, spinlock in busy state).  

As per claim 6, Bryant teaches the configuration of a spinlock including a first lock variable and a second lock variable ([0014] lock flag, first/second instrumentation flag),
5		wherein the lock waiting variable information indicating that the first spinlock operation state is a waiting state for acquiring the first lock variable is stored in the storage unit if the first spinlock operation state is the waiting state for acquiring the first lock variable ([0014]  a first instrumentation flag is a global variable that represents an enablement state for the spin lock instrumentation), and 
10wherein the lock waiting variable information indicating that the first spinlock operation state is a waiting state for acquiring the second lock variable is stored in the storage unit if the first spinlock operation state is the waiting state for acquiring the second lock variable ([0014] the second instrumentation flag is checked to see if it indicates that spin lock instrumentation is enabled for this particular spin lock, second flag must be updated to reflect the first flag, update delayed).  

As per claim 7, Bryant teaches wherein, by executing the program, the processing unit is configured to: 
store the lock waiting variable information indicating that the second spinlock operation state is the waiting state 20for acquiring the first lock variable in the storage unit ( [0014] the second instrumentation flag is checked to see if it indicates that spin lock instrumentation is enabled for this particular spin lock, second flag must be updated to reflect the first flag, update delayed) if that the second spinlock operation state is the waiting state for acquiring the first lock variable is determined (fig. 2C 222 spin loop 220 224) , and 
store the lock waiting variable information indicating that the second spinlock operation state is the waiting state for acquiring the second lock variable in the storage unit ([0014] the second instrumentation flag is checked to see if it indicates that spin lock instrumentation is enabled for this particular spin lock, second flag must be updated to reflect the first flag, update delayed ) if 44that the second spinlock operation state is the waiting state for acquiring the second lock variable is determined (fig. 2 212 lock: 216 go to spin loop). 

As per claim 8, Bryant teaches wherein, 5by executing the program, the processing unit is configured to generate the output control signal indicating that the first spinlock trace information is not stored in the storage unit ([0014] a first instrumentation flag is a global variable that represents an enablement state for the spin lock instrumentation) and the output control signal indicating that the second spinlock trace information is stored in the storage unit ([0014] second instrumentation flag, update is delayed [0024] collects the instrumentation information for applications executing on the first/second device [0054] instrumentation, application, enable tracing) if 10the first spinlock operation state is the waiting state for acquiring the first lock variable and the second spinlock operation state is the waiting state for acquiring the second lock variable (fig. 2C 212 lock: go to spin loop 216 spin_loop: 220 224).  
15
As per claim 10, Bryant teaches wherein, 20by executing the program, the processing unit is configured to generate a plurality of spinlock trace information including the first spinlock trace information and the second spinlock trace information ([0014] spin lock instrumentation [0024] collection of instrumentation information, applications, [0054] instrumenting an application to enable tracing [0042] monitoring, capturing the state of machine or an application) at a timing of starting acquiring the lock variable (fig. 3 spin_loop_entry 330 334 call instrumented lock 336), at a timing of succeeding in acquiring the lock 25variable (fig. 3 lock 312, 314-326), and at a timing of failing to acquire the lock variable (fig 3 if bit 0 was already set go to spin_loop_entry 326).  
10As per claim 12, Bryant teaches  wherein, by executing the program, the processing unit is configured to generate the output control signal indicating that the second spinlock trace information is stored in the storage unit if that the second spinlock operation state is not the 15waiting state for acquiring the lock variable is determined ([0014] second instrumentation flag, update, delayed, spin lock is in a busy state [0024] collects the instrumentation information for applications executing on the first/second device [0054] instrumentation, application, enable tracing ), and 
wherein the second spinlock trace information is stored in the storage unit based on the output control signal indicating that the second spinlock trace information is stored in the storage unit ([0024] collects the instrumentation information for applications executing on the first/second device [0054] instrumentation, application, enable tracing).  

As per claim 13, Bryant teaches wherein, by executing the program, the processing unit is configured to generate the output control signal indicating that the second spinlock trace information is not stored in the storage unit if that the second spinlock operation state is the 46waiting state for acquiring the lock variable is determined ([0014] a first instrumentation flag is a global variable that represents an enablement state for the spin lock instrumentation), and 
wherein the second spinlock trace information is discarded based on the output control signal indicating that the second spinlock trace information is not stored in the storage unit.  
Bryant doesn’t specifically teach generate the output control signal indicating that the second spinlock trace information is not stored in the storage unit and wherein the second spinlock trace information is discarded based on the output control signal indicating that the second spinlock trace information is not stored in the storage unit.
Hosokawa, however, teaches generate the output control signal indicating that the second spinlock trace information is not stored in the storage unit ([0042] in response to the report of the error occurrence [0021] error in the trace target) and wherein the second spinlock trace information is discarded ([0042] processor, directs, read/write control circuit to stop writing the trace data) based on the output control signal indicating that the second spinlock trace information is not stored in the storage unit ([0042] in response to the report of the error occurrence [0021] error in the trace target ).

Claim 14 recites a control method for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 15 recites a control method for elements of claim 12. Therefore, it is rejected for the same rational.
Claim 16 recites a control method for elements of claim 13. Therefore, it is rejected for the same rational.



10 Claim(s) 5, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Hosokawa, as applied to above claims, and further in view of DeWitt, Jr et al. (US 2003/0135787 A1, hereafter DeWitt). 

As per claim 5, Bryant teaches the semiconductor device according to Claim 4, 
wherein, by executing the program, the processing unit is configured to: 
generate interrupt trace information of an interrupt processing start immediately after generating the first spinlock 15trace information ([0024] requests for the collection of instrumentation information, initiated [0042] fig. 2A initialization phase 202 [0014] applications executing within the data processing system, first/second instrumentation flag, enablement state/enabled for spinlock, spinlock in busy state); and 
generate interrupt trace information of an interrupt processing end immediately before generating the second spinlock trace information ([0014] applications executing within the data processing system, first/second instrumentation flag, enablement state/enabled for spinlock, spinlock in busy state), 
wherein the interrupt trace information are stored in the storage unit ([0024] collects the instrumentation information for application, return the collected data ), and 
wherein the lock waiting variable information related to the first spinlock operation state is held in the storage unit until the second spin lock operation state is determined ([0014] update is delayed, new lock request is made, instrumentation flag, global variable, second instrumentation flag, updateable flag [0044] spin lock, not available, calling thread busy waits or spins until the lock becomes available).  

Bryant and Hosokawa, in combination, don’t specifically teach an interrupt processing start, interrupt processing end,  trace information of interrupt 20processing start and the interrupt processing end is stored.

DeWitt, Jr, however, teaches an interrupt processing start ([0078] trap handler, generates a trace record when it is first invoked, start of the exception processing for the interruption), interrupt processing end ([0078] trap handler generates a trace record when it is invoked after the interruption handler has completed its processing operations),  trace information of interrupt 20processing start and the interrupt processing end is stored ([0043] values saved/generated and stored into a set of interruption control registers [0047] trace data, stored in a trace data buffer).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Bryant and Hosokawa with the teachings of DeWitt of trace record of invoking and end of the trap handler corresponding to the locking events to improve efficiency and allow an interrupt processing start after spin lock trace information and before the second trace information and storing the trace information corresponding to the start and end of trace information to the method of Bryant and Hosokawa as in the instant invention.
As per claim 9, Bryant teaches wherein the first spinlock trace information and the second spinlock trace information are continuous spinlock trace information ([0014] spin lock instrumentation [0024] collection of instrumentation information, applications, [0054] instrumenting an application to enable tracing).  
DeWitt teaches remaining claim elements of continuous trace information ([0048] profiling phase, trace records, written to a trace buffer/file).

As per claim 11, Bryant teaches wherein each of the plurality of spinlock trace ([0024] collection of instrumentation information [0054] tracing) information includes identification information indicating one of an event which acquisition processing of the lock variable has 5started (fig 2A initialization phase 202 fig. 2B acquiring lock 212), an event which an acquisition of the lock variable has succeeded (fig.2C 212 lock 214) and an event which the acquisition of the lock variable has failed (fig.2C 212 go to spin_loop 216), and time information indicating a time at which the event indicated by the identification information has occurred.  
DeWitt teaches remaining claim elements of trace information includes identification information indicating one of an event and time information indicating a time at which the event indicated by the identification information has occurred ([0100] trace output file, records comprise timestamp information [0006] time-stamped record, each event [0047] records identify all existing threads/loaded classes, methods).  

Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berry, Robert Francis (US-20040024797-A1) teaches System and method for monitoring software locks
HEIDINGA; Daniel J. (US-20180121255-A1) teaches Class-Specific Spinlock Parameters For Increased Performance
HOSOKAWA; Yuka (US-20100228507-A1) teaches Trace Device And Trace Method For Failure Analysis
Pang; Jee Fung (US-6493837-B1) teaches Using log buffers to trace an event in a computer system
Rogers; Andrew D. (US-20110047549-A1) teaches Manipulating a spin bit within the wait primitive
Su; Gong (US-20080177955-A1) teaches Achieving Both Locking Fairness and Locking Performance with Spin Locks
Zeffer; Haakan E. (US-20100332766-A1) teaches Supporting Efficient Spin-Locks And Other Types Of Synchronization In A Cache-Coherent Multiprocessor System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195